DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending and have been considered
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 810 from Fig. 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 920 in Fig. 9 and 323, 324, 333, 334 in Fig. 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In ¶ [0058], “The second model” should read “The third model”.  
Appropriate correction is required.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
IN CLAIM 8:
a sensing unit to obtain pieces of sensing information associated with a biometric state
an Al unit to:
input the pieces of sensing information to an ensemble model which includes a plurality of models and combines result values output from the plurality of models to output a final result value, 
input first sensing information of the pieces of sensing information to a first model of the plurality of models,
obtain a first uncertainty of the first model by using at least one of an input value and an output value of the first model, 
determine a first weight value of a first result value of the first model by using the first uncertainty, 
input second sensing information of the pieces of sensing information to a second model of the plurality of models,
obtain a second uncertainty of the second model by using at least one of an input value and an output value of the second 32model, and 
determine a second weight value of a second result value of the second model by using the second uncertainty, 
combine, by using the ensemble model, the first result value to which the first weight value is applied and a second result value to which the second weight value is applied to obtain the final result value, and 
perform an operation corresponding to the biometric state, based on the final result value.

Specification ¶ [0030] discloses a laptop computer. This is a general purpose computer and constitutes complete structure for the following limitations IN CLAIM 8:
an Al unit to:
input the pieces of sensing information to an ensemble model which includes a plurality of models and combines result values output from the plurality of models to output a final result value, 
input first sensing information of the pieces of sensing information to a first model of the plurality of models,
input second sensing information of the pieces of sensing information to a second model of the plurality of models,

	Along with the general purpose computer, the following limitations in claim 8 are supported by the corresponding specification paragraphs:
an AI unit to:
obtain a first uncertainty of the first model by using at least one of an input value and an output value of the first model, ¶ [0084] and [0090]
determine a first weight value of a first result value of the first model by using the first uncertainty, ¶ [0087] (specifically “by using a variance between the plurality of probability values”)
obtain a second uncertainty of the second model by using at least one of an input value and an output value of the second 32model, and ¶ [0097]
determine a second weight value of a second result value of the second model by using the second uncertainty, ¶ [0087] and ¶ [0097]
perform an operation corresponding to the biometric state, based on the final result value ¶ [0076] and [0077]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claim limitations of CLAIM 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a sensing unit to obtain pieces of sensing information associated with a biometric state
an Al unit to:
obtain a first uncertainty of the first model by using at least one of an input value and an output value of the first model, 
determine a first weight value of a first result value of the first model by using the first uncertainty, 
obtain a second uncertainty of the second model by using at least one of an input value and an output value of the second 32model, and 
determine a second weight value of a second result value of the second model by using the second uncertainty, 
combine, by using the ensemble model, the first result value to which the first weight value is applied and a second result value to which the second weight value is applied to obtain the final result value, and 
perform an operation corresponding to the biometric state, based on the final result value.
	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding the sensing unit limitation, specification ¶ [0053]-[0055] merely state that sensing information may be information obtained by sensing a motion of the user, a physiological signal of the 
Regarding the AI unit to combine result values limitation, the disclosure provides no explanation how the combination happens. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


CLAIMS 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
obtaining a first uncertainty of the first model by using at least one of an input value and an output value of the first model, and 
determining a first weight value of a first result value of the first model by using the first uncertainty; 
obtaining a second uncertainty of the second model by using at least one of an input value and an output value of the second model, and 
determining a second weight value of a second result value of the second model by using the second uncertainty; 
combining…  the first result value to which the first weight value is applied and a second result value to which the second weight value is applied to obtain the final result value; and 

All of the above limitations are mathematical calculations and/or mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
obtaining pieces of sensing information associated with a biometric state; 
inputting the pieces of sensing information to 
an ensemble model which includes a plurality of models and combines result values output from the plurality of models to output the final result value;
inputting first sensing information of the pieces of sensing information to 
a first model of the plurality of models, 
inputting second sensing information of the pieces of sensing information to 
a second model of the plurality of models, 
An ensemble model, a first model, and a second model are generally linking the abstract idea to the particular technological environment of machine learning, and they are not an improvement to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e).
	Obtaining pieces of information, inputting the pieces of sensing information, inputting first sensing information, and inputting second sensing information are mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the obtaining and inputting limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i):
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data
The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
obtaining the first uncertainty, based on a variance between the plurality of probability values.
This limitation is a mathematical calculations and/or a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
outputs a plurality of probability values respectively corresponding to a plurality of classes
Outputting is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the outputting limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations: 
obtaining a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value, 
obtaining the first uncertainty, based on a variance between the plurality of probability value sets.
All of the above limitations are mathematical calculations and/or mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
a plurality of single models
This additional element is generally linking the abstract idea to the particular technological environment of machine learning, and is not an improvement to machine learning technology. Therefore, it is not a meaningful limitation. See MPEP 2106.05(e). 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim further limits the first determining limitation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
a machine learning model pre-learning noise of the first sensing information
A machine learning model is generally linking the abstract idea to the particular technological environment of machine learning, and it is not an improvement to machine learning technology. Therefore, it is not meaningful limitations. See MPEP 2106.05(e). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
obtaining the first uncertainty, based on a loss between an input value and an output value of the auto encoder.
The above limitation is a mathematical calculation and/or mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
an auto encoder pre-learning a plurality of classes of the first model, and 
An auto encoder is generally linking the abstract idea to the particular technological environment of machine learning, and it is not an improvement to machine learning technology. Therefore, it is not meaningful limitations. See MPEP 2106.05(e). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim further limits the first determining limitation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
information obtained by sensing a motion of a user, 
a physiological signal of the user.
These are mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the information obtained by sensing a motion of a user and a physiological signal of the user limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 8
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
	obtain a first uncertainty of the first model by using at least one of an input value and an output value of the first model, and 
	determine a first weight value of a first result value of the first model by using the first uncertainty, 
obtain a second uncertainty of the second model by using at least one of an input value and an output value of the second 32model, and 
determine a second weight value of a second result value of the second model by using the second uncertainty, 
combine… the first result value to which the first weight value is applied and a second result value to which the second weight value is applied to obtain the final result value, and 
perform an operation corresponding to the biometric state, based on the final result value.
All of the above limitations are mathematical calculations and/or mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2:
An artificial intelligence (Al) device comprising: 
a sensing unit to
obtain pieces of sensing information associated with a biometric state; and 
an Al unit to: 
input the pieces of sensing information to 
an ensemble model which includes a plurality of models and combines result values output from the plurality of models to output a final result value, 
input first sensing information of the pieces of sensing information to 
a first model of the plurality of models,
input second sensing information of the pieces of sensing information to 
a second model of the plurality of models, 
A sensing unit and an AI unit amount to mere instructions to apply the abstract idea on a generic computer. See MPEP 2106.05(f).
An artificial intelligence device, ensemble model, a first model, and a second model are generally linking the abstract idea to the particular technological environment of machine learning, and they are not an improvement to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e).
	Obtaining pieces of information, inputting the pieces of sensing information, inputting first sensing information, and inputting second sensing information are mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the obtain and input limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8. 
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations: 
obtains the first uncertainty, based on a variance between the plurality of probability values.
This limitation is a mathematical calculations and/or a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
outputs a plurality of probability values respectively corresponding to a plurality of classes
Outputting is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the output limitation is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 8. 
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations: 
obtains a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value
obtains the first uncertainty, based on a variance between the plurality of probability value sets.
All of the above limitations are mathematical calculations and/or mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
a plurality of single models
This additional element is generally linking the abstract idea to the particular technological environment of machine learning, and is not an improvement to machine learning technology. Therefore, it is not a meaningful limitation. See MPEP 2106.05(e). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 8. 
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
a machine learning model pre-learning noise of the first sensing information
A machine learning model is generally linking the abstract idea to the particular technological environment of machine learning, and it is not an improvement to machine learning technology. Therefore, it is not meaningful limitations. See MPEP 2106.05(e). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 8. 
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. Accordingly, the claim recites an abstract idea.
obtains the first uncertainty, based on a loss between an input value and an output value of the auto encoder

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
an auto encoder pre-learning a plurality of classes of the first model
An auto encoder is generally linking the abstract idea to the particular technological environment of machine learning, and it is not an improvement to machine learning technology. Therefore, it is not meaningful limitations. See MPEP 2106.05(e). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 8. 
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim further limits the first determine limitation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 8.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
information obtained by sensing a motion of a user, 
a physiological signal of the user.
These are mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the information obtained by sensing a motion of a user and a physiological signal of the user limitations are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 6-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Active Learning From Stream Data Using Optimal Weight Classifier Ensemble”) in view of Hong et al. (US 20140278139 A1). An annotated copy of Zhu’s Fig. 2 is shown below.


    PNG
    media_image1.png
    202
    703
    media_image1.png
    Greyscale

Zhu Fig. 2
	Regarding claim 1, Zhu teaches: A computer-implemented method for inputting sensing information to an ensemble model to obtain a final result value, the computer-implemented method comprising: 
obtaining pieces of sensing information… ; (Examiner will use the notation                         
                            
                                
                                    L
                                
                                
                                    x
                                
                            
                        
                     in the office action to refer to any of                         
                            
                                
                                    L
                                
                                
                                    n
                                    -
                                    k
                                    +
                                    1
                                
                            
                             
                            t
                            h
                            r
                            o
                            u
                            g
                            h
                             
                            
                                
                                    L
                                
                                
                                    n
                                
                            
                        
                     in Zhu, and likewise                         
                            
                                
                                    S
                                
                                
                                    x
                                
                            
                        
                    . In Fig. 2 above, sensing information is the labeled portions                         
                            
                                
                                    L
                                
                                
                                    x
                                
                            
                        
                     of the data stream chunks                         
                            
                                
                                    S
                                
                                
                                    x
                                
                            
                        
                     of the network connections. Page 1609 last paragraph describes Fig. 2 and page 1614 algorithm and col. 1 describes the labeled data.)
inputting the pieces of sensing information to an ensemble model which includes a plurality of models and combines result values output from the plurality of models to output the final result value; (Page 1614 explains the algorithm behind Fig. 2:

    PNG
    media_image2.png
    134
    604
    media_image2.png
    Greyscale

“Inputting pieces of the sensing information” is represented by each upward arrow between                         
                            
                                
                                    L
                                
                                
                                    x
                                
                            
                        
                     to                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     in Fig. 2. “Combines result values output from the plurality of models” is represented by the upward arrows between                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     and E in Fig. 2. “Output the final result value” is represented by the dotted arrow labeled prediction between E and                         
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                        
                     in Fig. 2.)
inputting first sensing information of the pieces of sensing information to a first model of the plurality of models, (First labeled data stream chunk                         
                            
                                
                                    L
                                
                                
                                    n
                                
                            
                        
                     is inputted into first classifier                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                     in Fig. 2)
obtaining a first uncertainty of the first model by using at least one of an input value and an output value of the first model, and (The broadest reasonable interpretation of a first uncertainty of the first model in light of the specification is a first variance of the first classifier. Page 1612 states:

    PNG
    media_image3.png
    156
    615
    media_image3.png
    Greyscale

The variance may be determined by observing the input value x and output value f(x) of the classifier Cn as per equation (14).)
determining a first weight value of a first result value of the first model by using the first uncertainty; (A first weight value is                         
                            
                                
                                    w
                                
                                
                                    n
                                
                            
                        
                     in Fig. 2. Page 1613, between (18) and (19), teaches that the weight value of the base classifier is inversely proportional to the sum of the base classifier’s variance over all the classes.)
inputting second sensing information of the pieces of sensing information to a second model of the plurality of models, (A second model is                         
                            
                                
                                    C
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     as disclosed by the list of classifiers on p. 1614 and implied by the ellipses left of Sn in Fig. 2. In this office action, n-1 denotes values related to the second model. Second labeled data stream chunk                         
                            
                                
                                    L
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     is inputted into second classifier                         
                            
                                
                                    C
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     in Fig. 2)
obtaining a second uncertainty of the second model by using at least one of an input value and an output value of the second model, and (A second uncertainty is a second variance of                         
                            
                                
                                    C
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     as disclosed on p. 1612)
determining a second weight value of a second result value of the second model by using the second uncertainty; (A second weight value is                         
                            
                                
                                    w
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     in Fig. 2. Page 1613, between (18) and (19), teaches that the weight value of the base classifier is inversely proportional to the sum of the base classifier’s variance over all the classes.)
combining, by using the ensemble model, the first result value to which the first weight value is applied and a second result value to which the second weight value is applied to obtain the final result value; and performing an operation… , based on the final result value. (Fig. 6 steps 7-8a teaches how the classifier ensemble in Fig. 5 combines the first and second result values with the respective weights to obtain the final result value/class label. The operation performed is building an evaluation in step 8b):

    PNG
    media_image4.png
    112
    773
    media_image4.png
    Greyscale


However, Zhu does not explicitly teach: …  associated with a biometric state; … corresponding to the biometric state
…  associated with a biometric state; and … corresponding to the biometric state (Hong ¶ [0016]: “In some embodiments, the first activity involves free motion of a limb wearing the biometric monitoring device during activity.” Hong ¶ [0020]: “In some embodiments, the physiological metric includes a heart rate.”)
Hong is in the same field of endeavor as the claimed invention, namely, biometric state detection and prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used Zhu’s ensemble classifier to classify a data stream of Hong’s biometric data with a motivation to predict the likelihood that a subject has certain activity levels at the present time. (Hong ¶ [0098] “Machine learning may be used to detect behavior signatures from the prior information, which may then be used to predict the likelihood of a subject has certain activity levels at the present time. Some embodiments use one or more classifiers”)

Regarding claim 2, the combination of Zhu and Hong teaches: The computer-implemented method of claim 1, 
Further, Zhu teaches: wherein the first model outputs a plurality of probability values respectively corresponding to a plurality of classes, and (In Fig. 5, first classifier                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                     outputs probability values                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    n
                                
                            
                            (
                            x
                            )
                        
                     through                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            l
                                        
                                    
                                
                                
                                    n
                                
                            
                            (
                            x
                            )
                        
                     corresponding to classes                         
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                        
                     through                         
                            
                                
                                    c
                                
                                
                                    l
                                
                            
                        
                    )
the determining of the first weight value comprises obtaining the first uncertainty, based on a variance between the plurality of probability values. (The broadest reasonable interpretation of a first uncertainty of the first model in light of the specification is a first variance of the first classifier. Page 1612 states:

    PNG
    media_image3.png
    156
    615
    media_image3.png
    Greyscale

The variance may be determined by observing the input value x and output value f(x) of the classifier Cn as per equation (14).)

Regarding claim 3, the combination of Zhu and Hong teaches: The computer-implemented method of claim 1, 
Further, Zhu teaches: wherein the first model comprises a plurality of single models, and (In equation (14),                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    m
                                
                            
                        
                     denotes a first model m that comprises a plurality of single models for each class i.)
the determining of the first weight value comprises obtaining a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value, and obtaining the first uncertainty, based on a variance between the plurality of probability value sets. (Equation (19) shows determining the first weight value                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is based on a variance                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                     between the plurality of probability value sets per equation (14). “Randomly combining” happens because the variance is based on a random variable as per equation 4 –first paragraph on p. 1611)

Regarding claim 6, the combination of Zhu and Hong teaches: The computer-implemented method of claim 1, wherein the determining of the first weight value comprises determining the first weight value of the first result value, based on the first sensing information input to the first model and a result value output from the first model. (Zhu equation (14) teach that determining the variance                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    m
                                
                            
                            (
                            x
                            )
                        
                    . The first weight value is based on the first variance as per equation (19).)

Regarding claim 7, the combination of Zhu and Hong teaches: The computer-implemented method of claim 1, 
Further, Hong teaches: wherein the first sensing information is information obtained by sensing a motion of a user, and (Hong ¶ [0016]: “In some embodiments, the first activity involves free motion of a limb wearing the biometric monitoring device during activity.”)
 the second sensing information is a physiological signal of the user. (¶ [0020]: “In some embodiments, the physiological metric includes a heart rate.”)

	Regarding claim 8, Zhu teaches: An artificial intelligence (Al) device comprising: 
a sensing unit to obtain pieces of sensing information… ; and (A sensing unit is a network traffic monitor as taught by p. 1609, § III-A: “Consider an online intrusion detection center that monitors the incoming traffic flow of some network servers”. In Fig. 2 above, sensing information is the labeled portions                         
                            
                                
                                    L
                                
                                
                                    x
                                
                            
                        
                     of the data stream chunks                         
                            
                                
                                    S
                                
                                
                                    x
                                
                            
                        
                     of the network connections. Page 1609 last paragraph describes Fig. 2 and page 1614 algorithm and col. 1 describes the labeled data.)
an Al unit to: (the classifier ensemble model in Fig. 5 is an AI unit)
input the pieces of sensing information to an ensemble model which includes a plurality of models and combines result values output from the plurality of models to output a final result value, (Page 1614 explains the algorithm behind Fig. 2:

    PNG
    media_image2.png
    134
    604
    media_image2.png
    Greyscale

“Inputting pieces of the sensing information” is represented by each upward arrow between                         
                            
                                
                                    L
                                
                                
                                    x
                                
                            
                        
                     to                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     in Fig. 2. “Combines result values output from the plurality of models” is represented by the upward arrows between                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     and E in Fig. 2. “Output the final result value” is represented by the dotted arrow labeled prediction between E and                         
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                        
                     in Fig. 2.)
input first sensing information of the pieces of sensing information to a first model of the plurality of models, (First labeled data stream chunk                         
                            
                                
                                    L
                                
                                
                                    n
                                
                            
                        
                     is inputted into first classifier                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                     in Fig. 2)
obtain a first uncertainty of the first model by using at least one of an input value and an output value of the first model, and (The broadest reasonable interpretation of a first uncertainty of the first model in light of the specification is a first variance of the first classifier. Page 1612 states:

    PNG
    media_image3.png
    156
    615
    media_image3.png
    Greyscale

The variance may be determined by observing the input value x and output value f(x) of the classifier Cn as per equation (14).)
determine a first weight value of a first result value of the first model by using the first uncertainty, (A first weight value is                         
                            
                                
                                    w
                                
                                
                                    n
                                
                            
                        
                     in Fig. 2. Page 1613, between (18) and (19), teaches that the weight value of the base classifier is inversely proportional to the sum of the base classifier’s variance over all the classes.)
input second sensing information of the pieces of sensing information to a second model of the plurality of models, (A second model is                         
                            
                                
                                    C
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     as disclosed by the list of classifiers on p. 1614 and implied by the ellipses left of Sn in Fig. 2. In this office action, n-1 denotes values related to the second model. Second labeled data stream chunk                         
                            
                                
                                    L
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     is inputted into second classifier                         
                            
                                
                                    C
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     in Fig. 2)
obtain a second uncertainty of the second model by using at least one of an input value and an output value of the second model, and (A second uncertainty is a second variance of                         
                            
                                
                                    C
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     as disclosed on p. 1612)
determine a second weight value of a second result value of the second model by using the second uncertainty, (A second weight value is                         
                            
                                
                                    w
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                     in Fig. 2. Page 1613, between (18) and (19), teaches that the weight value of the base classifier is inversely proportional to the sum of the base classifier’s variance over all the classes.)
combine, by using the ensemble model, the first result value to which the first weight value is applied and a second result value to which the second weight value is applied to obtain the final result value, and perform an operation… , based on the final result value.  (Fig. 6 steps 7-8a teaches how the classifier ensemble in Fig. 5 combines the first and second result values with the respective weights to obtain the final result value/class label. The operation performed is building an evaluation in step 8b):

    PNG
    media_image4.png
    112
    773
    media_image4.png
    Greyscale


	However, Zhu does not explicitly teach: …  associated with a biometric state; and … corresponding to the biometric state
But Hong teaches: …  associated with a biometric state; and … corresponding to the biometric state (Hong ¶ [0016]: “In some embodiments, the first activity involves free motion of a limb wearing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used Zhu’s ensemble classifier to classify a data stream of Hong’s biometric data with a motivation to predict the likelihood that a subject has certain activity levels at the present time. (Hong ¶ [0098] “Machine learning may be used to detect behavior signatures from the prior information, which may then be used to predict the likelihood of a subject has certain activity levels at the present time. Some embodiments use one or more classifiers”)

	Regarding claim 9, the combination of Zhu and Hong teaches: The AI device of claim 8, 
Further, Zhu teaches: wherein the first model outputs a plurality of probability values respectively corresponding to a plurality of classes, and (In Fig. 5, first classifier                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                     outputs probability values                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    n
                                
                            
                            (
                            x
                            )
                        
                     through                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            l
                                        
                                    
                                
                                
                                    n
                                
                            
                            (
                            x
                            )
                        
                     corresponding to classes                         
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                        
                     through                         
                            
                                
                                    c
                                
                                
                                    l
                                
                            
                        
                    )
the Al unit obtains the first uncertainty, based on a variance between the plurality of probability values. (The broadest reasonable interpretation of a first uncertainty of the first model in light of the specification is a first variance of the first classifier. Page 1612 states:

    PNG
    media_image3.png
    156
    615
    media_image3.png
    Greyscale

The variance may be determined by observing the input value x and output value f(x) of the classifier Cn as per equation (14).)

The AI device of claim 8, 
Further, Zhu teaches: wherein the first model comprises a plurality of single models, and (In equation (14),                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    m
                                
                            
                        
                     denotes a first model m that comprises a plurality of single models for each class i.)
the Al unit obtains a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value, and obtains the first uncertainty, based on a variance between the plurality of probability value sets. (Equation (19) shows determining the first weight value                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is based on a variance                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                     between the plurality of probability value sets per equation (14). “Randomly combining” happens because the variance is based on a random variable as per equation 4 –first paragraph on p. 1611)

Regarding claim 13, the combination of Zhu and Hong teaches: The Al device of claim 8, wherein the Al unit determines the first weight value of the first result value, based on the first sensing information input to the first model and a result value output from the first model. (Zhu equation (14) teach that determining the variance is based on the first sensing information (x) input to the first model (m) and a result value output from the first model -                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    m
                                
                            
                            (
                            x
                            )
                        
                    . The first weight value is based on the first variance as per equation (19).)

Regarding claim 14, the combination of Zhu and Hong teaches: The Al device of claim 8, 
Further, Hong teaches: wherein the first sensing information is information obtained by sensing a motion of a user, and (Hong ¶ [0016]: “In some embodiments, the first activity involves free motion of a limb wearing the biometric monitoring device during activity.”)
the second sensing information is a physiological signal of the user. (¶ [0020]: “In some embodiments, the physiological metric includes a heart rate.”)

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and Hong in view of Sen et al. (US 20160321523 A1).

Regarding claim 4, the combination of Zhu and Hong teaches: The computer-implemented method of claim 1, wherein the determining of the first weight value comprises inputting the first sensing information to a machine learning model… , and obtaining the first uncertainty output from the machine learning model. (Hong’s limb motion information is input into Zhu’s first model                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                     and the first uncertainty output is obtained.)
However, the combination of Zhu and Hong does not explicitly teach: pre-learning noise of the first sensing information
But Sen teaches: pre-learning noise of the first sensing information (Sen [0032]: “The machine learning approach includes training an MLP [multilayer perceptron] neural network with a filter to provide denoised or noise-free images.” Sen [0036]: “The method includes: reducing general MC noise using machine learning including supervised learning for MC [Monte Carlo] noise reduction; and training a neural network in combination with a filter to generate results that are close to ground truth images.”)
Sen is in the same field of endeavor as the claimed invention, namely, denoising sensing information. Therefore, it would have been obvious to have added Sen’s denoising model to the combination of Zhu and Hong’s ensemble model with a motivation to train the system to reduce Monte Carlo noise present in the sensing data (“supervised learning for MC [Monte Carlo] noise reduction”).

Regarding claim 11, the combination of Zhu and Hong teaches: The Al device of claim 8, wherein the Al unit inputs the first sensing information to a machine learning model… , and obtains the first uncertainty output from the machine learning model. (Hong’s limb motion information is input into Zhu’s first model                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                     and the first uncertainty output is obtained.)
However, the combination of Zhu and Hong does not explicitly teach: pre-learning noise of the first sensing information
But Sen teaches: pre-learning noise of the first sensing information (Sen [0032]: “The machine learning approach includes training an MLP [multilayer perceptron] neural network with a filter to provide denoised or noise-free images.” Sen [0036]: “The method includes: reducing general MC noise using machine learning including supervised learning for MC [Monte Carlo] noise reduction; and training a neural network in combination with a filter to generate results that are close to ground truth images.”)
Sen is in the same field of endeavor as the claimed invention, namely, denoising sensing information. Therefore, it would have been obvious to have added Sen’s denoising model to the combination of Zhu and Hong’s ensemble model with a motivation to train the system to reduce Monte Carlo noise present in the sensing data (“supervised learning for MC [Monte Carlo] noise reduction”).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and Hong in view of Chen et al. (“Deep Feature Learning for Medical Image Analysis with Convolutional Autoencoder Neural Network”).

Regarding claim 5, the combination of Zhu and Hong teaches: The computer-implemented method of claim 1, wherein the determining of the first weight value comprises inputting the first sensing information to… , (The combination teaches input data comprising biometric sensing information.) 
and obtaining the first uncertainty…. (Zhu teaches obtaining a first uncertainty by the variance)
an auto encoder pre-learning a plurality of classes of the first model 
…based on a loss between an input value and an output value of the auto encoder.
But Chen teaches: an auto encoder pre-learning a plurality of classes of the first model (A plurality of classes is interpreted as a plurality of features. Chen teaches an autoencoder learning features in Fig. 3(a) on p. 5).
…based on a loss between an input value and an output value of the auto encoder. (Chen p. 4 teaches calculating an error cost function between input and reconstructed input:

    PNG
    media_image5.png
    35
    508
    media_image5.png
    Greyscale


	Chen is in the same field of endeavor as the claimed invention, namely, using an autoencoder to learn features of biometric data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Chen’s system in the combination of Zhu and Hong’s system by learning classes of input data using Zhu’s autoencoder and determining an uncertainty based on the error cost function, with a motivation to classify unlabeled data (Chen, Abstract: “Therefore, this paper proposes a convolutional autoencoder deep learning framework to support unsupervised image features learning for lung nodule through unlabeled data, which only needs a small amount of labeled data for efficient feature learning.”)

Regarding claim 12, the combination of Zhu and Hong teaches: The Al device of claim 8, wherein the Al unit inputs the first sensing information to… , (The combination teaches input data comprising biometric sensing information.) 
and obtains the first uncertainty, (Zhu teaches obtaining a first uncertainty by the variance)
However, the combination of Zhu and Hong does not explicitly teach: … an auto encoder pre-learning a plurality of classes of the first model, … based on a loss between an input value and an output value of the auto encoder.
	But Chen teaches: an auto encoder pre-learning a plurality of classes of the first model, (A plurality of classes is interpreted as a plurality of features. Chen teaches an autoencoder learning features in Fig. 3(a) on p. 5).
…based on a loss between an input value and an output value of the auto encoder. (Chen p. 4 teaches calculating an error cost function between input and reconstructed input:

    PNG
    media_image5.png
    35
    508
    media_image5.png
    Greyscale


	Chen is in the same field of endeavor as the claimed invention, namely, using an autoencoder to learn features of biometric data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Chen’s system in the combination of Zhu and Hong’s system by learning classes of input data using Zhu’s autoencoder and determining an uncertainty based on the error cost function, with a motivation to classify unlabeled data (Chen, Abstract: “Therefore, this paper proposes a convolutional autoencoder deep learning framework to support unsupervised image features learning for lung nodule through unlabeled data, which only needs a small amount of labeled data for efficient feature learning.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
S. Raschka discloses soft voting for predicting the class labels based on the predicted p probabilities for each classier (Overview > Soft Voting).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC NILSSON/Primary Examiner, Art Unit 2122